

CERTIFICATE OF RIGHTS AND PREFERENCES
OF
SERIES A-1 CUMULATIVE CONVERTIBLE PREFERRED STOCK
OF
FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.
 
DECEMBER 14, 2006
 
Pursuant to Section 151 of the Delaware General Corporation Law and Article
Fourth, Section 2 of the Certificate of Incorporation (as amended, the
"Certificate of Incorporation"), of Fusion Telecommunications International,
Inc. (the "Company"), a corporation organized and existing under the laws of the
State of Delaware, hereby certifies that the following resolution was duly
adopted by the board of directors of the Company (the "Board") effective as of
December 14, 2006 pursuant to authority conferred upon the Board by the
Certificate of Incorporation, which authorizes the issuance of up to ten million
(10,000,000) shares of preferred stock, par value $0.01 per share.
 
RESOLVED, that pursuant to authority expressly granted to and vested in the
Board and pursuant to the provisions of the Certificate of Incorporation, the
Board hereby creates a series of preferred stock, herein designated and
authorized as the Series A-1 Cumulative Convertible Preferred Stock, par value
$0.01 per share, which shall consist of ten thousand (10,000) of the ten million
(10,000,000) shares of preferred stock (the "Series A-1 Preferred Stock") which
the Company now has authority to issue, and the Board of Directors hereby fixes
the powers, designations and preferences and the relative, participating,
optional and other special rights of the shares of such series, and the
qualifications, limitations and restrictions thereof as follows:
 
1.     Number. The number of shares constituting the Series A-1 Cumulative
Convertible Preferred Stock shall be ten thousand (10,000).
 
2.     Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meaning indicated.
 
"Acquiring Person" is defined in Section 6(G).
 
"AMEX" means the American Stock Exchange, provided, however, that if the
American Stock Exchange is not then the principal U.S. trading market for the
Common Stock, then "AMEX" shall be deemed to mean the principal U.S. national
securities exchange (as defined in the Securities Exchange Act of 1934, as
amended (the "Exchange Act") on which the Common Stock is then traded, or if
such Common Stock is not then listed or admitted to trading on any national
securities exchange but is designated as a Nasdaq Capital Market Security by the
National Association of Securities Dealers, Inc. ("NASD"), then such market
system, or if such Common Stock is not listed or quoted on any of the foregoing,
then the OTC Bulletin Board.
 
"Board" means the Board of Directors of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
"Business Day" means any day on which the Common Stock may be traded on the
AMEX, or, if not admitted for trading on the AMEX, any day other than a
Saturday, Sunday or holiday on which banks in New York City are required or
permitted to be closed.
 
“Call Notice” is defined in Section 6(C).
 
"Capital Stock" means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated) of capital or capital stock of such Person and (ii) with respect to
any Person that is not a corporation, any and all partnership, limited
partnership, limited liability company or other equity interests of such Person.
 
"Certificate" means this Certificate of Rights and Preferences of the Series A-1
Cumulative Convertible Preferred Stock.
 
"Certificate of Incorporation" means the Certificate of Incorporation of the
Company, as amended.
 
"Change of Control" is defined in Section 6G.
 
"Common Stock" means the Company's common stock, par value $0.01 per share, and
any Capital Stock for or into which such Common Stock hereafter is exchanged,
converted, reclassified or recapitalized by the Company or pursuant to a Change
of Control to which the Company is a party (or, at the election of the Acquiring
Person, the capital stock of any Acquiring Person from and after the
consummation of a Change of Control).
 
"Common Stock Equivalents" means (without duplication with any other Common
Stock or common stock, as the case may be, or Common Stock Equivalents) rights,
warrants, options, convertible securities or exchangeable securities,
exercisable for or convertible or exchangeable into, directly or indirectly,
Common Stock, or common stock, as the case may be, whether at the time of
issuance or upon the passage of time or the occurrence of some future event.
 
"Company" means Fusion Telecommunications International, Inc., a Delaware
corporation (or, if, as, and when applicable, any Acquiring Person from and
after the consummation of a Change of Control).
 
"Company Conversion" is defined in Section 6(B)(i).
 
"Company Conversion Notice" is defined in Section 6(B)(i).
 
"Conversion Notice" is defined in Section 6(A)(i).
 
"Conversion Price" means $1.67, subject to adjustment for stock splits,
recombinations, stock dividends and the like as provided herein.
 
"Conversion Stock Amount" is defined in Section 6(A)(ii).
 
 
-2-

--------------------------------------------------------------------------------

 
 
"Daily Market Price" means, on any date, the amount per share of the Common
Stock equal to (i) the daily volume-weighted average price on the AMEX or, if no
sale takes place on such date, the closing bid prices on the AMEX thereof on
such date, in each case as reported by Bloomberg, L.P. (or by such other Person
as the Company may select), or (ii) if such Common Stock is not then listed or
admitted to trading on the AMEX, the higher of (x) the book value per share
thereof as determined by any firm of independent public accountants of
recognized standing selected by the Board as of the last calendar day of the
most recent month ending before the date as of which the determination is to be
made or (y) the fair value per share thereof determined in good faith by an
independent, nationally recognized appraisal firm selected by the Board, subject
to adjustment for stock splits, recombinations, stock dividends and the like.
 
"Dividend Payment Date" is defined in Section 3(A).
 
"Dividend Period" is defined in Section 3(A).
 
"Dividend Rate" means a rate equal to the Stated Value multiplied by eight
percent (8%) per annum.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Holder" shall mean a holder of the Series A-1 Preferred Stock.
 
"Issue Date" means with respect to shares of the Series A-1 Preferred Stock the
initial date of issuance of any of such shares of the Series A-1 Preferred
Stock.
 
“Issue Date Price” means the price of Issuer’s Common Stock determined on the
date of the initial issuance of the shares of the Series A-1 Preferred Stock.
 
"Junior Securities" means Capital Stock that, with respect to dividends and
distributions upon Liquidation, ranks junior to the Series A Preferred Shares,
including but not limited to Common Stock and any other class or series of
Capital Stock issued by the Company or any Subsidiary of the Company on or after
the Issue Date, but excluding any Parity Securities and Senior Securities issued
(i) to Holders of the Series A-1 Preferred Stock, (ii) with the approval of the
Holders of a Majority of the Series A-1 Preferred Stock or (iii) upon the
conversion, redemption or exercise of securities described in clause (i) or (ii)
in accordance with the terms thereof.
 
"Liquidation" means the voluntary or involuntary liquidation, dissolution or
winding up of the Company; provided, however, that a consolidation, merger or
share exchange shall not be deemed a Liquidation, nor shall a sale, assignment,
conveyance, transfer, lease or other disposition by the Company of all or
substantially all of its assets, which does not involve a substantial
distribution by the Company of cash or other property to the holders of Common
Stock, be deemed to be a Liquidation.
 
"Liquidation Preference" is defined in Section 4.
 
"Majority of the Series A-1 Preferred Stock" means more than fifty percent (50%)
of the then outstanding shares of the Series A-1 Preferred Stock.
 
 
-3-

--------------------------------------------------------------------------------

 
 
"Other Securities" means any stock (other than Common Stock) and other
securities of the Company or any other Person which the Holders of the Series
A-1 Preferred Stock at any time shall be entitled to receive, or shall have
received, upon conversion or redemption of the Series A-1 Preferred Stock in
lieu of or in addition to Common Stock, or which at any time shall be issuable
or shall have been issued in exchange for or in replacement of Common Stock or
Other Securities.
 
"Parity Securities" means any class or series of Capital Stock that, with
respect to dividends or distributions upon Liquidation, is pari passu with all
Series A-1 Preferred Shares. For the avoidance of doubt, each series of Series A
Preferred Shares is a Parity Security with respect to each other series of
Series A Preferred Shares.
 
"Person" means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.
 
"Prevailing Price" means, with respect to any reference date, the average of the
Daily Market Prices of the Common Stock for the thirty (30) Business Days ending
on and including the third (3rd) Business Day before such reference date.
 
"Qualified Public Company" means a corporation meeting all of the following
criteria: (i) the common stock of the corporation is registered under Section 12
of the Securities Exchange Act of 1934, as amended, (ii) the Prevailing Price
shall be an amount greater than one dollar ($1) per share of Common Stock, and
(iii) the average daily reported volume of trading in such common stock on all
national securities exchanges, markets, services, and/or reported through the
AMEX as reported by Bloomberg L.P. (or by such other Person as the Company may
select) during the ninety (90) calendar days preceding the reference date
exceeds twenty thousand (20,000) shares of Common Stock.
 
"Registered Common Stock" means Common Stock the resale of which has been
registered under the Securities Act and is freely tradable upon delivery.
 
"Securities Act" means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
 
"Senior Securities" means any class or series of Capital Stock that, with
respect to dividends or distributions upon Liquidation, ranks senior to the
Series A-1 Preferred Stock.
 
"Series A-1 Preferred Stock" means the Series A-1 Cumulative Convertible
Preferred Stock of the Company or any successor.
 
"Stated Value" is an amount equal to one thousand dollars ($1,000) per share of
the Series A-1 Preferred Stock plus any accrued and unpaid dividends, whether or
not declared and whether or not earnings are available in respect of such
dividends. In the event the Company shall declare a distribution on the Common
Stock payable in securities or property other than cash, the value of such
securities or property will be the fair market value. Any securities shall be
valued as follows: (i) if traded on a national securities exchange or through a
Nasdaq market, the value shall be deemed to be the average of the closing prices
of the securities on such exchange or system over the thirty (30) Business Day
period ending three (3) calendar days prior to such declaration; (ii) if
actively traded over-the-counter, the value shall be deemed to be the average of
the closing bid or sale prices (whichever is applicable) over the thirty (30)
Business Day period ending three (3) calendar days prior to such declaration;
and (iii) if there is no active public market, the value shall be the fair
market value thereof, as determined in good faith by the Board.
 
 
-4-

--------------------------------------------------------------------------------

 
 
"Subsidiary" of a Person means (i) a corporation, a majority of whose stock with
voting power, under ordinary circumstances, to elect directors is at the time of
determination, directly or indirectly, owned by such Person or by one or more
Subsidiaries of such Person, or (ii) any other entity (other than a corporation)
in which such Person or one or more Subsidiaries of such Person, directly or
indirectly, at the date of determination thereof has a least a majority
ownership interest.
 
The foregoing definitions will be equally applicable to both the singular and
plural forms of the defined terms.
 
3.     Dividends and Distributions.
 
(A) Holders shall be entitled to receive out of the assets of the Company
legally available for that purpose, dividends at the Dividend Rate to be paid in
accordance with the terms of this Section 3. Such dividends shall be fully
cumulative from the Issue Date, shall accumulate regardless of whether the
Company earns a profit and shall be payable in arrears, when and as declared by
the Board (or a duly appointed committee of directors), on January 1 of each
year, (each such date being herein referred to as a "Dividend Payment Date"),
commencing on January 1, 2008. The period from the Issue Date to January 1,
2008, and each annual period between consecutive Dividend Payment Dates shall
hereinafter be referred to as a "Dividend Period." The dividend for any Dividend
Period for any share of Series A-1 Preferred Stock that is not outstanding on
every calendar day of the Dividend Period shall be prorated based on the number
of calendar days such share was outstanding during the period. Each such
dividend shall be paid to the Holders of record of the Series A-1 Preferred
Stock as their names appear on the share register of the Company on the Dividend
Payment Date. Dividends on account of arrears for any past Dividend Periods may
be declared and paid at any time, without reference to any Dividend Payment Date
(including, without limitation, for purposes of computing the Stated Value of
any shares of Series A-1 Preferred Stock in connection with the conversion or
redemption thereof or any Liquidation of the Company), to Holders of record on a
date designated by the Board, not exceeding thirty (30) calendar days preceding
the payment date thereof, as may be fixed by the Board. For purposes of
determining the amount of dividends accrued as of the first Dividend Payment
Date and as of any date that is not a Dividend Payment Date, such amount shall
be calculated on the basis of the Dividend Rate for the actual number of
calendar days elapsed from and excluding the Issue Date (in case of the first
Dividend Payment Date and any date prior to the first Dividend Payment Date) or
the last preceding Dividend Payment Date (in case of any other date) to the date
as of which such determination is to be made, based on a three hundred
sixty-five (365) day year.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(B) Subject to the following proviso, dividends payable on the Series A-1
Preferred Stock shall be paid, at the option of the Holder, in cash or by the
issuance of Common Stock provided, however, that the Company may elect to make
any payment of dividends by the issuance of Registered Common Stock on any
Dividend Payment Date with 10 days’ prior written notice to the Holder, if the
Company is a Qualified Public Company on the Dividend Payment Date. The number
of shares of Registered Common Stock to be issued shall be determined by
dividing the cash amount of the dividend otherwise payable by the Prevailing
Price calculated as of such Dividend Payment Date, provided, however, except at
the Company’s option, in no event shall such price be less than the price set on
the Issue Date; provided, further, if the Company shall combine, subdivide or
reclassify its Common Stock, or shall declare any dividend payable in shares of
its Common Stock, or shall take any other action of a similar nature affecting
such shares, the number of shares of Registered Common Stock to be issued shall
be adjusted to the extent appropriate to reflect such event, including
appropriate adjustments to account for any such event that occurs during the
period used for calculating such Prevailing Price. The number of shares of
Registered Common Stock to be issued as a dividend shall be rounded to the
nearest whole share after aggregating all shares of Series A-1 Preferred Stock
owned by a Holder.
 
(C) If, on any Dividend Payment Date, the Company fails to pay dividends, then
until the dividends that were scheduled to be paid on such date are paid, such
dividends shall cumulate, but shall not accrue additional dividends. Unpaid
dividends for any period less than a full Dividend Period shall cumulate on a
day to day basis and shall be computed on the basis of a three hundred
sixty-five (365) day year.
 
(D) So long as any shares of Series A-1 Preferred Stock shall be outstanding,
(i) the Company, except for the payment of dividends or other cash distributions
under a joint venture agreement or other strategic alliance with respect to
which the Company and/or a Subsidiary is a party, shall not and shall not allow
its Subsidiaries to declare or pay any dividend whatsoever, whether in cash,
property or otherwise, set aside any cash or property for the payment of
dividends, or make any other distribution on any Parity Securities, except for
dividends paid to the Company or any of its wholly-owned Subsidiaries and
dividends paid on the Series A Preferred Shares or (ii) the Company shall not
and shall not allow its Subsidiaries to repurchase, redeem or otherwise acquire
for value or set aside any cash or property for the repurchase or redemption of
any Junior Securities or Parity Securities, unless in each such case all
dividends to which the Holders of the Series A-1 Preferred Stock shall have been
entitled to receive for all previous Dividend Periods shall have been paid.
 
(E) Subject to the immediately following sentence, the Company shall be entitled
to deduct and withhold from any dividend on the Series A-1 Preferred Stock such
amounts as the Company is required to deduct and withhold with respect to such
dividend under the Internal Revenue Code of 1986, as amended, or any other
provision of state, local or foreign tax law. In the event the Company or the
Holder elects, pursuant to Section 3(B), to pay or be paid, as the case may be,
a dividend on the Series A-1 Preferred Stock by issuing Registered Common Stock
or Common Stock, as the case may be, to a Holder, (i) the Company shall deliver
the number of shares of Registered Common Stock or Common Stock, as the case may
be, that would be delivered to a Holder pursuant to Section 3(B) in the absence
of any requirement under applicable law to deduct and withhold any amount with
respect to such dividend and (ii) on the Business Day following the Dividend
Payment Date, Holder shall transfer to the Company by wire transfer of
immediately available funds an amount equal to what the Company is required
under applicable law to deduct and withhold with respect to such dividend. For
purposes of determining the withholding amount, the dividend value shall be
determined under Section 3(B) hereof.
 
 
-6-

--------------------------------------------------------------------------------

 
 
4.     Liquidation Preference. In the event of any Liquidation, after payment or
provision for payment by the Company of the debts and other liabilities of the
Company and the liquidation preference of any Senior Securities that rank senior
to the Series A-1 Preferred Stock with respect to distributions upon
Liquidation, each Holder shall be entitled to receive an amount in cash for each
share of the then outstanding Series A-1 Preferred Stock held by such Holder
equal to the greater of (a) the Stated Value per share to and including the date
full payment is tendered to the Holders with respect to such Liquidation, and
(b) the amount the Holders would have received if the Holders had converted all
outstanding shares of Series A-1 Preferred Stock into Common Stock in accordance
with the provisions of Section 6(A) hereof, in each case as of the Business Day
immediately preceding the date of such Liquidation (the "Liquidation
Preference"), before any distribution shall be made to the holders of any Junior
Securities (and any Senior Securities or Parity Securities that, with respect to
distributions upon Liquidation, rank junior to the Series A-1 Preferred Stock)
upon the Liquidation of the Company. In case the assets of the Company available
for payment to the Holders are insufficient to pay the full Liquidation
Preference on all outstanding shares of the Series A-1 Preferred Stock and all
outstanding shares of Parity Securities and Senior Securities that, with respect
to distributions upon Liquidation, are pari passu with the Series A-1 Preferred
Stock in the amounts to which the holders of such shares are entitled, then the
entire assets of the Company available for payment to the Holders and to the
holders of such Parity Securities and Senior Securities shall be distributed
ratably among the Holders of the Series A-1 Preferred Stock and the holders of
such Parity Securities and Senior Securities, based upon the aggregate amount
due on such shares upon Liquidation. Written notice of any Liquidation of the
Company, stating a payment date and the place where the distributable amounts
shall be payable, shall be given by facsimile and overnight delivery not less
than ten (10) calendar days prior to the payment date stated therein, to the
Holders of record of the Series A-1 Preferred Stock, if any, at their respective
addresses as the same shall appear on the books of the Company.
 
5.     Voting Rights. The Holders shall have the following voting rights with
respect to the Series A-1 Preferred Stock:
 
(A) Each share of Series A-1 Preferred Stock shall entitle the holder thereof to
the voting rights specified in Section 5(B) and no other voting rights except as
required by law.
 
(B) The consent of the Holders of at least a Majority of the Series A-1
Preferred Stock, voting separately as a single class with one vote per share, in
person or by proxy, either in writing without a meeting or at an annual or a
special meeting of such Holders called for the purpose, shall be necessary to:
 
 
-7-

--------------------------------------------------------------------------------

 
 
(i) amend, alter or repeal, by way of merger or otherwise, any of the provisions
of the Certificate of Incorporation, including this Certificate, or Bylaws of
the Company so as to:
 
A. change any of the rights, preferences or privileges of Holders. Without
limiting the generality of the preceding sentence, such change includes any
action that would:
 
1. reduce the Dividend Rate on the Series A-1 Preferred Stock, or make such
dividends non-cumulative, or defer the date from which dividends will accrue, or
cancel accrued and unpaid dividends, or change the relative seniority rights of
the holders of Series A-1 Preferred Stock as to the payment of dividends in
relation to the holders of any other capital stock of the Company;
 
2. reduce the amount payable to the holders of the Series A-1 Preferred Stock
upon the voluntary or involuntary liquidation, dissolution, or winding up of the
Company, or change the relative seniority of the liquidation preferences of the
holders of the Series A-1 Preferred Stock to the rights upon liquidation of the
holders of any other capital stock of the Company;
 
3. make the Series A-1 Preferred Stock redeemable at the option of the Company
other than in accordance with the terms of this Certificate.
 
B. authorize, create or issue any shares of Parity Securities or Senior
Securities (or amend the provisions of any existing class of Capital Stock to
make such class of Capital Stock a class of Parity Securities or Senior
Securities).
 
(ii) permit any Subsidiary of the Company to issue or sell, or obligate itself
to issue or sell, except to the Company or any wholly owned Subsidiary, any
security of such Subsidiaries or all or substantially all of the assets of any
Subsidiary other than sales of assets on an arm's-length, fair market value
basis; or
 
(iii) increase or decrease (other than by redemption or conversion) the total
number of authorized shares of Series A-1 Preferred Stock or amend any
provisions of any Capital Stock so as to make such Capital Stock redeemable by
the Company.
 
6.     Conversion and Call Rights.
 
(A) Procedure for Conversion.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(i) General. Shares of Series A-1 Preferred Stock are convertible at the option
of the Holder thereof at any time, from time to time, in whole or in part, as
follows:
 
A. The conversion of shares of Series A-1 Preferred Stock may be effected by
delivering a duly executed written Series A-1 Preferred Stock Conversion Notice,
in form and substance as provided by the Company (the "Conversion Notice"), to
the Company, at its principal office specifying the number of shares of Series
A-1 Preferred Stock to be converted and surrendering the certificate
representing the shares of Series A-1 Preferred Stock to be converted.
 
B. As soon as practicable after each such conversion of Series A-1 Preferred
Stock, but not later than five (5) Business Days from the receipt of the
Conversion Notice, the Company shall deliver to such Holder at the address
specified in the Conversion Notice the Conversion Stock Amount of duly
authorized, validly issued, fully paid and nonassessable shares of Registered
Common Stock (or Other Securities or, with such Holder's express written
consent, unregistered Common Stock).
 
C. Notwithstanding anything in the Certificate to the contrary, if such Holder
does not consent to accept unregistered Common Stock, then such Holder’s Notice
of Conversion shall be deemed, without any further action, to have been
withdrawn. Moreover, in no event, shall any conversion under the Certificate be
settled in cash.
 
(ii) Conversion for stock. Subject to the previous sub-paragraph, such shares of
stock shall be converted into that number of shares of Registered Common Stock
(or at the sole election of the Holder, unregistered Common Stock) equal to (A)
the aggregate Stated Value of such shares divided by (B) the Conversion
Price (the "Conversion Stock Amount"). It shall be a condition of either the
Company or the converting Holder's obligation to close the conversion of the
Series A-1 Preferred Stock that such conversion be in accordance with applicable
federal and state securities laws and any applicable waiting period (and any
extension thereof) under the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, shall have expired or been terminated without litigation
having been commenced that is continuing, or threat of litigation having been
made that remains unresolved, by the United States Department of Justice or the
United States Federal Trade Commission.
 
(iii) Holder of record. Each conversion of Series A-1 Preferred Stock shall be
deemed to have been effected immediately before the close of business on the
Business Day on which the Conversion Notice is delivered, and at such time the
Person or Persons in whose name or names any certificate or certificates for
shares of Common Stock (or Other Securities) shall be issuable upon such
conversion as provided herein shall be deemed to have become the holder or
holders of record thereof.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(iv) Partial conversion. If any conversion is for only part of the shares
represented by the certificate surrendered, the Company shall send a new Series
A-1 Preferred Stock certificate of like tenor via certified or registered mail
RRR or reputable overnight courier to such address specified by the Holder,
calling in the aggregate on the face or faces thereof for the number of shares
of Series A-1 Preferred Stock which have not been converted.
 
(B) Procedure for Conversion by the Company.
 
(i) Conversion by the Company. Shares of Series A-1 Preferred Stock may be
converted by the Company (a "Company Conversion") in whole or in part for Common
Stock as follows
 
A. From and after the first anniversary of the Closing Date, the Company may
require the Holders to convert, on a pro rata basis as among the holders of
Series A-1 Preferred Shares, shares of Series A-1 Preferred Shares held by such
holders on any of March 31, June 30, September 30 and December 31 of each year
by delivering a conversion notice to the Holders, at least ten (10) days prior
to such conversion and substantially in the form as provided by the Company (a
"Company Conversion Notice"), provided that (x) the average of the Daily Market
Prices of the Common Stock for the ninety (90) calendar days ended immediately
prior to such Conversion Notice is an amount greater than two hundred twenty
percent (220%) of the Conversion Price or (y) after the fifth anniversary of the
Closing Date, the Prevailing Price shall be an amount greater than the Issue
Date Price. The number of Series A Preferred Shares so converted under clause
(x) may not exceed the number that would be converted for a quantity of shares
of Common Stock greater than eight (8) times the average daily reported volume
of trading in the Common Stock on all national securities exchanges, Nasdaq
market, service, and/or reported through the AMEX as reported by Bloomberg L.P.
(or by such other Person as the Company may select) during the ninety (90)
calendar days ending one day prior to the Conversion Notice Date concerning a
conversion under clause (x). The Conversion Price and the Conversion Stock
Amount under clause (x) shall be determined in accordance with Section 6(A)(ii).
The conversion price under clause (y) shall be the Prevailing Price, if the
Prevailing Price is greater than the Conversion Price and shall be the
Conversion Price if the Conversion Price is greater than the Prevailing Price.
The Conversion Stock Amount under clause (y) shall be determined in accordance
with Section 6(A)(ii), using the conversion price as determined in accordance
with the immediately preceding sentence.
 
(C) Five Year Call Right. From and after the fifth anniversary of the date on
which the Registration Requirement has been satisfied, the Company may from
time-to-time issue a call notice to the holders of the Series A-1 Preferred
Shares (the “Call Notice”). Such Call Notice, at the Company’s discretion, may
be for all or a portion of the Series A-1 Preferred Shares. On or before the
tenth (10th) Business Day following the date of the Call Notice, the holders of
the Series A-1 Preferred Shares shall deliver to the Company, all, or, in the
case of a Call Notice concerning a portion of the Series A-1 Preferred Shares,
on a pro rata basis as provided in the Call Notice, based on the number of
shares of Series A-1 Preferred Shares held by each holder, Series A-1 Preferred
Shares with an aggregate Stated Value equal to the amount designated in the Call
Notice. The Company shall promptly thereafter pay, by wire transfer of
immediately available funds, an amount to each such holder equal to the
aggregate Stated Value of all such Series A-1 Preferred Shares delivered by such
holder.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(D) The Company shall at all times reserve for issuance such number of its
shares of Common Stock as shall be required hereunder.
 
(E) The Company will use its best efforts to procure, at its sole expense, the
listing of the Common Stock issuable upon conversion or redemption of the Series
A-1 Preferred Stock and shares issuable as dividends hereunder, subject to
issuance or notice of issuance, on all stock exchanges, markets, and quotation
service on which the Common Stock is then listed or quoted, no later than the
date on which such Series A-1 Preferred Stock is issued to the Holder and
thereafter shall use its best efforts to prevent delisting or removal from
quotation of such shares. The Company will pay any and all documentary stamp or
similar issue or transfer taxes that may be payable in respect of the issuance
or delivery of shares of Common Stock on conversion or redemption of shares of
the Series A-1 Preferred Stock. The Company shall not, however, be required to
pay any tax which may be payable in respect of any transfer involving the issue
and delivery of shares of Common Stock in a name other than that in which the
shares of Series A-1 Preferred Stock so converted or redeemed were registered,
and no such issue and delivery shall be made unless and until the person
requesting such issue has paid to the Company the amount of any such tax, or has
established, to the reasonable satisfaction of the Company, that such tax has
been paid.
 
(F) No fractional shares or scrip representing fractional shares shall be issued
upon the conversion or redemption of the Series A-1 Preferred Stock. If any such
conversion or redemption would otherwise require the issuance of a fractional
share of Common Stock, an amount equal to such fraction multiplied by the
current Daily Market Price per share of Common Stock on the date of conversion
or redemption shall be paid to the Holder in cash by the Company. If more than
one share of Series A-1 Preferred Stock shall be surrendered for conversion or
redemption at one time by or for the same Holder, the number of full shares of
Common Stock issuable upon conversion or redemption thereof shall be computed on
the basis of the aggregate number of shares of Series A-1 Preferred Stock so
surrendered.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(G) Change of Control. In case the Company on or after the Issue Date is party
to any (a) acquisition of the Company by means of merger or other form of
corporate reorganization in which outstanding shares of the Company are
exchanged for securities or other consideration issued, or caused to be issued,
by the Acquiring Person, herein defined, or its Parent, herein defined,
Subsidiary, herein defined, or affiliate, (b) a sale of all or substantially all
of the assets of the Company (on a consolidated basis) in a single transaction
or series of related transactions, (c) any other transaction or series of
related transactions by the Company or relating to the Common Stock (including
without limitation, any stock purchase or tender or exchange offer) in which the
power to cast the majority of the eligible votes at a meeting of the Company's
stockholders at which directors are elected is transferred to a single entity or
group acting in concert, or (d) a capital reorganization or reclassification of
the Common Stock or other securities (other than a reorganization or
reclassification in which the Common Stock or other securities are not converted
into or exchanged for cash or other property, and, immediately after
consummation of such transaction, the stockholders of the Company immediately
prior to such transaction own the Common Stock, other securities or other voting
stock of the Company in substantially the same proportions relative to each
other as such stockholders owned immediately prior to such transaction), then,
and in the case of each such transaction (each of which is referred to herein as
"Change in Control"), proper provision shall be made so that, at the option of
the Acquiring Person and upon fifteen days’ notice to the Company and the Holder
prior to the consummation of the Change of Control, either (i) the Acquiring
Person expressly agrees to assume all of the Company’s obligations under the
Series A-1 Preferred Stock or (ii) the Holder has fifteen (15) days in which to
exercise its conversion rights under the Series A-1 Preferred Stock. If Holder
does not exercise its rights during such fifteen (15) day period, all rights
under the Series A-1 Preferred Stock shall terminate and the Series A-1
Preferred Stock shall be deemed cancelled. The Company, to the extent feasible,
shall provide the Holder with thirty (30) days’ notice of the consummation of
any Change of Control. Subject to the foregoing, on or before the closing date
under the agreement entered into with an Acquiring Person resulting in a Change
in Control, the Company, if applicable, shall deliver to the Holder written
notice that the Acquiring Person has assumed such obligations. "Acquiring
Person" means, in connection with any Change in Control, (i) the continuing or
surviving corporation of a consolidation or merger with the Company (if other
than the Company), (ii) the transferee of all or substantially all of the
properties or assets of the Company, (iii) the corporation consolidating with or
merging into the Company in a consolidation or merger in connection with which
the Common Stock is changed into or exchanged for stock or other securities of
any other Person or cash or any other property, (iv) the entity or group (other
than Holder or any of its affiliates) acting in concert acquiring or possessing
the power to cast the majority of the eligible votes at a meeting of the Company
's stockholders at which directors are elected, or, (v) in the case of a capital
reorganization or reclassification, the Company, or (vi) at the Holder's
election, any Person that (A) controls the Acquiring Person directly or
indirectly through one or more intermediaries, (B) is required to include the
Acquiring Person in the consolidated financial statements contained in such
Parent's Annual Report on Form 10-K (if such Person is required to file such a
report) or would be required to so include the Acquiring Person in such Person's
consolidated financial statements if they were prepared in accordance with U.S.
GAAP and (C) is not itself included in the consolidated financial statements of
any other Person (other than its consolidated subsidiaries). "Parent" shall mean
any corporation (other than the Acquiring Person) in an unbroken chain of
corporations ending with the Acquiring Person, provided each corporation in the
unbroken chain (other than the Acquiring Person) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. "Subsidiary" shall mean any corporation at least 50% of whose
outstanding voting stock shall at the time be owned directly or indirectly by
the Acquiring Person or by one or more Subsidiaries.
 
 
-12-

--------------------------------------------------------------------------------

 
 
7.     Status of Converted and Redeemed Shares; Limitations on Series A-1
Preferred Stock. The Company shall return to the status of unauthorized and
undesignated shares of Series A-1 Preferred Stock each share of Series A-1
Preferred Stock which shall be converted, redeemed or for any other reason
acquired by the Company, and such shares thereafter may have such
characteristics and designations as the Board may determine. Without the consent
of Majority of the Series A-1 Preferred Stock, the Company will not issue any
further shares of Series A-1 Preferred Stock.
 


[The rest of this page is intentionally left blank.]
 
 
 
 
 
 
 


 
 
-13-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Certificate of Rights and Preferences has been signed
on behalf of the Company by the undersigned, all as of the date first set forth
above.
 


        FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.




        ___________________________________
        Name: _____________________________
        Title: _____________________________






 
 

--------------------------------------------------------------------------------

 